Case 6:20-cv-01896-PGB-DCI Document 62 Filed 08/13/21 Page 1 of 6 PageID 822




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

DISH NETWORK L.L.C.,              )
                                  )
       Plaintiff,                 )
                                  )
vs.                               )                  Case No. 6:20-cv-1896-PGB-DCI
                                  )
ALFA TV INC., HAITHAM MANSI a/k/a )
HAITHAM AL-HETI, HISHAM MANSE )
IBRAHEM, NEZAR SAEED HAMMO,       )
and MOHAMMED ABU OUN a/k/a        )
MOHAMMAD ABOUM, individually and )
together d/b/a Elafnet TV,        )
                                  )
       Defendants.                )


                              ANSWER OF HAITHAM MANSI

       COMES NOW Defendant Haitham Mansi (“Mr. Mansi”) by and through undersigned

counsel, and hereby files his Answer in the above-captioned case, and pleads as follows:

   1) The allegations in Paragraph 1 pertaining to Mr. Mansi are denied. The other allegations

       in this Paragraph are denied for lack of information.

   2) The allegations in Paragraph 2 pertaining to Mr. Mansi are denied. The other allegations

       in this Paragraph are denied for lack of information.

   3) Denied for lack of information.

   4) The allegations in Paragraph 4, to the extent they pertain to Mr. Mansi, are denied. The

       other allegations in this Paragraph are denied for lack of information.

   5) The allegations in Paragraph 5, to the extent they pertain to Mr. Mansi, are denied. The

       other allegations in this Paragraph are denied for lack of information.

   6) Denied for lack of information.



                                                1
Case 6:20-cv-01896-PGB-DCI Document 62 Filed 08/13/21 Page 2 of 6 PageID 823




  7) Admitted.

  8) Denied.

  9) Denied for lack of information.

  10) Denied for lack of information.

  11) Denied for lack of information.

  12) The allegations in Paragraph 12, to the extent they pertain to Mr. Mansi, are denied. The

     other allegations in this Paragraph are denied for lack of information.

  13) Paragraph 13 states a legal conclusion and does not require a response.

  14) The allegations in Paragraph 14, to the extent they pertain to Mr. Mansi, are denied. The

     other allegations in this Paragraph are denied for lack of information.

  15) The allegations in Paragraph 15, to the extent they pertain to Mr. Mansi, are denied. The

     other allegations in this Paragraph are denied for lack of information.

  16) The allegations in Paragraph 16, to the extent they pertain to Mr. Mansi, are denied. The

     other allegations in this Paragraph are denied for lack of information.

  17) Admitted as to venue only. Otherwise denied.

  18) Denied for lack of information.

  19) Denied for lack of information.

  20) Denied for lack of information.

  21) Denied for lack of information.

  22) Admitted.

  23) Denied for lack of information.

  24) The allegations in Paragraph24, to the extent they pertain to Mr. Mansi, are denied. The

     other allegations in this Paragraph are denied for lack of information.



                                              2
Case 6:20-cv-01896-PGB-DCI Document 62 Filed 08/13/21 Page 3 of 6 PageID 824




  25) The allegations in Paragraph 25, to the extent they pertain to Mr. Mansi, are denied. The

     other allegations in this Paragraph are denied for lack of information.

  26) The allegations in Paragraph 26, to the extent they pertain to Mr. Mansi, are denied. The

     other allegations in this Paragraph are denied for lack of information.

  27) The allegations in Paragraph 27, to the extent they pertain to Mr. Mansi, are denied. The

     other allegations in this Paragraph are denied for lack of information.

  28) Admitted that Plaintiff sent notices of copyright infringement to some Defendants. The

     other details in this Paragraph are denied for lack of information.

  29) Denied for lack of information.

  30) The allegations in Paragraph 30, to the extent they pertain to Mr. Mansi, are denied. The

     other allegations in this Paragraph are denied for lack of information.

  31) Denied for lack of information.

  32) Mr. Mansi admits that he considers Mr. al-Hamid a friend. Otherwise denied.

  33) Denied for lack of information.

  34) Denied for lack of information.

  35) Denied for lack of information.

  36) Denied for lack of information.

  37) Denied for lack of information.

  38) Denied for lack of information.

  39) Denied for lack of information.

  40) Denied for lack of information.

  41) Denied for lack of information.

  42) Denied for lack of information.



                                               3
Case 6:20-cv-01896-PGB-DCI Document 62 Filed 08/13/21 Page 4 of 6 PageID 825




  43) Denied for lack of information.

  44) Denied for lack of information.

  45) Denied for lack of information.

  46) The allegations in Paragraph 46, to the extent they pertain to Mr. Mansi, are denied. The

     other allegations in this Paragraph are denied for lack of information.

  47) Denied for lack of information.

  48) The allegations in Paragraph 48, to the extent they pertain to Mr. Mansi, are denied. The

     other allegations in this Paragraph are denied for lack of information.

  49) Denied for lack of information.

  50) Mr. Mansi repeats and realleges the answers to paragraphs 1-49 above.

  51) Denied for lack of information.

  52) Denied for lack of information.

  53) Denied for lack of information.

  54) The allegations in Paragraph 54, to the extent they pertain to Mr. Mansi, are denied. The

     other allegations in this Paragraph are denied for lack of information.

  55) The allegations in Paragraph 55, to the extent they pertain to Mr. Mansi, are denied. The

     other allegations in this Paragraph are denied for lack of information.

  56) The allegations in Paragraph 56, to the extent they pertain to Mr. Mansi, are denied. The

     other allegations in this Paragraph are denied for lack of information.

  57) The allegation in Paragraph 57, to the extent it pertains to Mr. Mansi, are denied. Otherwise

     denied for lack of information.

  58) The allegations in Paragraph 58, to the extent they pertain to Mr. Mansi, are denied.

     Otherwise denied for lack of information.



                                               4
Case 6:20-cv-01896-PGB-DCI Document 62 Filed 08/13/21 Page 5 of 6 PageID 826




    59) Denied for lack of information.

    60) The allegation in Paragraph 60, to the extent it pertains to Mr. Mansi, are denied. Otherwise

        denied for lack of information.

    61) The allegation in Paragraph 61, to the extent it pertains to Mr. Mansi, are denied. Otherwise

        denied for lack of information.

    62) Upon information and belief, all named Defendants in this case have ceased the allegedly

        unlawful conduct described in the Complaint and have no intention of resuming said

        conduct at any time in the future.


                                      PRAYER FOR RELIEF

WHEREFORE Defendant Haitham Mansi prays for:

A trial by jury on all issues so triable;

That all of the relief sought by Plaintiff, as against Haitham Mansi, be denied;

An award of attorney’s fees and legal costs incurred by Defendant Haitham Mansi in defending

this action; and

Such other and further relief as this Court deems just and proper.

        Respectfully submitted this 13th day of August, 2021.



                                                      /s Thomas McDermott
                                                      Thomas McDermott, Esq.
                                                      Florida Bar Number: 0108906
                                                      901 NW 8th Avenue, Suite A-6
                                                      Gainesville FL 32601
                                                      E-mail: mcdermott.lawyer@gmail.com
                                                      Attorney for Defendants ALFA TV Inc.,
                                                      Hisham Manse Ibrahem, Nezar Saeed
                                                      Hammo, and Haitham Mansi




                                                 5
Case 6:20-cv-01896-PGB-DCI Document 62 Filed 08/13/21 Page 6 of 6 PageID 827




                                 CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on August 13, 2021, I filed a copy of the foregoing Motion with the Clerk
of the Court via the CM/ECF system, which will send a notice of electronic filing to the
attorneys/parties listed below.
                                                                 /s/ Thomas McDermott


James A. Boatman, Jr. (Trial Counsel)        Stephen M. Ferguson
Florida Bar No. 0130184                      HAGAN NOLL & BOYLE LLC
BOATMAN RICCI, PA                            Two Memorial City Plaza 820 Gessner,
3021 Airport-Pulling Road North, Suite 202   Suite 940
Naples, Florida 34105                        Houston, Texas 77024
Telephone: (239) 330-1494                    Telephone: (713) 343-0478
Email: jab@boatmanricci.com                  Email: stephen.ferguson@hnbllc.com




                                               6
